In a proceeding pursuant to Mental Hygiene Law article 81, nonparty Robert J. Kurre & Associates, EC., appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Thomas, J), dated August 22, 2005, as granted its request for an award of an attorney’s fee only to the extent of awarding it the sum of $7,500, inclusive of all disbursements. By decision and order of this Court dated November 28, 2006, the matter was remitted to the Supreme Court, Queens County, to set forth the factors considered and the reasons for its determination with respect to the nonparty appellant’s *935request for an award of an attorney’s fee, and the appeal was held in abeyance in the interim (see Matter of Audrey J.S., 34 AD3d 820 [2006]). The Supreme Court has filed its report.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court, in the report prepared upon remittitur, adequately explained the factors it considered and the reasons for its determination of the attorney’s fee awarded to the nonparty appellant, in accordance with the factors set forth in Matter of Freeman (34 NY2d 1, 9 [1974]; see Matter of Mavis L., 285 AD2d 509, 510 [2001]). Furthermore, the Supreme Court providently exercised its broad discretion in making such an award, and we find no reason to disturb it (see Matter of Catherine K., 22 AD3d 850 [2005]). Mastro, J.E, Fisher, Ritter and Dillon, JJ., concur.